 Case 3:20-cv-00705-NJR Document 33 Filed 06/11/21 Page 1 of 10 Page ID #93




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ROBERT L. SWAFFORD,

                         Plaintiff,

 v.                                               Case No. 20-CV-705-NJR

 ABIGAIL DINN, THOMAS JORDAN,
 RYAN A BLAKE, and
 STEVEN A. SMITH,

                         Defendants.

                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          Pending before the Court is a Motion to Dismiss Plaintiff Robert Swafford’s

Complaint filed by Defendant Thomas Jordan (“Jordan”) (Doc. 26). For the reasons set

forth below, the motion is granted.

                           FACTUAL & PROCEDURAL BACKGROUND

          On January 8, 2019, Robert L. Swafford (“Swafford”) was crossing an intersection

in West Frankfort, Illinois, when his vehicle was struck by a motorcycle (Doc. 7, p. 8). The

motorcyclist died from the accident (Id. at p. 11). Local law enforcement obtained two

surveillance videos from nearby businesses, and reconstructed the accident (Id. at pp. 8,

10-11).

          Swafford was charged with violating 625 ILCS 5/11-904—failing to yield the right-

of-way to other traffic after properly stopping (Id. at pp. 12-13). To defend him, Swafford

hired Abigail Dinn (“Dinn”) (Id. at p. 12). On January 8, 2020, a bench trial was held in



                                        Page 1 of 10
    Case 3:20-cv-00705-NJR Document 33 Filed 06/11/21 Page 2 of 10 Page ID #94




the Circuit Court for Franklin County, Illinois (Id.).

        In February 2020, the Circuit Court for Franklin County found Swafford guilty of

violating 625 ILCS 5/11-904 (Id. at p. 13). In March 2020, Swafford filed a Notice of Appeal

(Doc. 26-2). Swafford’s appeal was dismissed because “[Swafford] has yet to be sentenced

in this case, there is no final appealable judgment at this time and therefore this court

lacks jurisdiction to consider this appeal” (Id. at p. 2). Swafford’s sentencing hearing was

set for April 15, 2020 (Doc. 26-1, p. 2). To date, however, a sentencing hearing has not

taken place (Id.).

        On July 20, 2020, Swafford filed a pro se complaint naming Dinn and Jordan

(Doc. 2). 1 That same day, Swafford also filed a Motion for Recruitment of Counsel

(Doc. 3). Swafford’s Motion for Recruitment of Counsel was denied (Doc. 4). In October

2020, the Clerk’s Office sent Swafford a Pro Se Litigant Form and a copy blank summons

forms for Swafford to serve Defendants. The Court advised Swafford to serve Defendants

within 90 days. Swafford eventually filed Motions for Service of Process at Government

Expense (Docs. 15, 16). The Court granted these motions (Doc. 17).

        Swafford alleges Dinn, his attorney in the criminal matter, “violated [his]

constitutional rights to justice in the court system on January 8th, 2020 and encouraged

witnesses to lie and withhold the truth” (Doc. 2, p. 6). Swafford continues alleging that

“[Dinn] had seen the video of the accident and told another attorney, that [Swafford] was

not at fault” (Id. at p. 5). Then Swafford notes that the “Assistant State’s Attorney Myra



1
 Swafford initially also named Ryan A. Blake and Steven A. Smith as defendants, but they were dismissed
on February 25, 2021 (see Doc. 23) because they were simply witnesses to the accident.

                                           Page 2 of 10
 Case 3:20-cv-00705-NJR Document 33 Filed 06/11/21 Page 3 of 10 Page ID #95




Yelle had something to say and [Dinn] demanded: you don’t need to say anything, I am

taking care of everything” (Id.).

        Swafford alleges Jordan, the Mayor of West Frankfort, barred anyone from seeing

the video (Id. at p. 2). Swafford alleges Dinn was “obviously paid by Thomas Jordan to

get a judgment against [him]” (Id. at p. 5).

        Swafford seeks compensatory and punitive damages against Dinn and Jordan (Id.

at p. 6). Swafford requests an order requiring the defendants to “[p]rovide an original

copy of the video showing the accident and all 4 lanes of traffic; this is evidence of which

Swafford was denied” (Id.). Swafford also requests for a declaration that “Jordan abused

his position of Mayor of West Frankfort by making a false claim against [ ] Swafford

claiming Swafford failed to yield” (Id.).

        On December 22, 2020, Defendant Dinn filed a Motion to Dismiss for Failure to

State a Claim (Doc. 18). In the motion, Dinn argues that Swafford’s 42 U.S.C. § 1983 claim

fails to allege any deprivation of constitutional rights or of any right under the laws of

the United States (Id. at p. 2). Dinn continues by arguing that Swafford “fails to plead

facts that Abigail Dinn, as Mr. Swafford’s attorney, was acting under color of state law”

(Id. at p. 3).

        On February 5, 2021, the Court granted Dinn’s Motion to Dismiss because

Swafford failed to file a response (Doc. 22). The Court deemed Swafford’s failure to

respond and oppose Dinn’s Motion to Dismiss for Failure to State a Claim as an

admission of the merits of the motion. See Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003).

        On March 23, 2021, Defendant Jordan filed a Motion to Dismiss for Failure to State

                                       Page 3 of 10
 Case 3:20-cv-00705-NJR Document 33 Filed 06/11/21 Page 4 of 10 Page ID #96




a Claim (Doc. 26). In the motion, Jordan argues that Swafford’s allegations are barred by

Heck v. Humphrey, 512 U.S. 477 (1994). Two days later, Swafford filed an objection to the

Court’s dismissal of Dinn (Doc. 28). Dinn timely responded to Swafford’s objection

(Doc. 29). Then, on May 11, 2021, Swafford filed another objection to the Court’s dismissal

of Dinn (Doc. 30). On May 27, 2021, Swafford filed a document titled “Patent of Value”

(Doc. 31). To date, Swafford has failed to respond to Jordan’s Motion to Dismiss (Doc. 26).

                                         ANALYSIS

I.     Swafford’s Objections to Dismissal of Dinn

       The Court construes Swafford’s “Objections” as motions to reconsider because the

Court’s order on Dinn’s Motion to Dismiss was an interlocutory order. District courts

retain power to reconsider and modify an interlocutory order at any time prior to the

entry of a final judgment. See FED. R. CIV. P. 54(b). Reconsideration of an interlocutory

order is proper where the Court has misunderstood a party, where the Court has made a

decision outside the adversarial issues presented to the Court by the parties, where the

Court has made an error of apprehension (not of reasoning), where a significant change

in the law has occurred, or where significant new facts have been discovered. Bank of

Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990). “Such problems

rarely arise and the motion to reconsider should be equally rare.” Id. at 1192 (citation

omitted).

       Swafford does not argue any of the above, but instead notes that he consented to

having Magistrate Judge Gilbert Sison preside over the proceeding—and that he did not

consent to a change of judge (Doc. 28, p. 2). Swafford’s objection then concedes that he

                                       Page 4 of 10
 Case 3:20-cv-00705-NJR Document 33 Filed 06/11/21 Page 5 of 10 Page ID #97




received Dinn’s Motion to Dismiss on December 24, 2020, but alleges that the timing of

Dinn’s filing was deceitful because she knew that Swafford would “open the letter and

set it aside to read after [the] Christmas Holiday” (Id.).

       The fact that Swafford did not consent to a change of judge does not change

anything. On July 20, 2020, the case was randomly assigned to Magistrate Judge Gilbert

Sison pursuant to Administrative Order No. 257 (Doc. 1). Swafford was advised that his

consent is required if the assigned Magistrate Judge is to conduct all further proceedings

in the case. The July 20, 2020 order continued explaining:

       As set forth in Administrative Order No. 257, each party will be required to
       file a Notice and Consent to Proceed Before a Magistrate Judge Jurisdiction
       form indicating consent or nonconsent to the jurisdiction of the assigned
       Magistrate Judge. If all parties do not consent to the Magistrate Judge’s
       jurisdiction, the case will be randomly assigned to a district judge for all further
       proceedings and the parties cannot later consent to reassignment of the case to a
       magistrate judge. The parties are further advised that they are free to
       withhold consent without adverse substantive consequences. Within 21
       days of this Notice, the following party or parties must file the attached
       form indicating consent to proceed before the assigned Magistrate Judge or
       an affirmative declination to consent: Robert L. Swafford.


(Doc. 1) (emphasis added). Although it appears that some parties consented to magistrate

judge jurisdiction, not all did. And even if there was a procedural error as to reassignment

(there was not), the reassignment does not change the fact that Swafford failed to timely

respond and oppose Dinn’s Motion to Dismiss for Failure to State a Claim.

       Further, the fact that Swafford received Dinn’s Motion to Dismiss during the

holiday season does not relieve him of timely responding to Dinn’s Motion to Dismiss.

Swafford concedes that he received the motion on December 24, 2020 (Doc. 28). Swafford



                                         Page 5 of 10
    Case 3:20-cv-00705-NJR Document 33 Filed 06/11/21 Page 6 of 10 Page ID #98




neither sought an extension of time to respond—nor does he explain why he waited until

March 25, 2021, to address the motion to dismiss. 2 Accordingly, Swafford’s “objections”

are denied.

II.     Motion to Dismiss Filed by Jordan

        On March 23, 2021, Defendant Jordan filed a Motion to Dismiss for Failure to State

a Claim (Doc. 26). In the motion, Jordan argues that “[Swafford’s] claim apparently seeks

to upset the criminal conviction or find the criminal conviction was improper” (Doc. 26,

p. 5). Jordan then cites Heck v. Humphrey, 512 U.S. 477 (1994), for the notion that “any

request in this case to find the criminal conviction improper or that would imply the

criminal conviction was invalid is improper” (Id.). According to Jordan, Heck bars a

section 1983 lawsuit that would result in a judgment that “necessarily impl[ies] that an

otherwise valid conviction if invalid.” Id. at 487.

        Swafford has failed to file a response to Jordan’s Motion to Dismiss. Pursuant to

Local Rule 7.1(c), a party’s “[f]ailure to timely file a response to a motion may, in the

Court’s discretion, be considered an admission of the merits of the motion.” Thus, the

Court deems Swafford’s failure to respond and oppose Jordan’s Motion to Dismiss for

Failure to State a Claim as an admission of the merits of the motion. See Smith v. Lamz,

321 F.3d 680, 683 (7th Cir. 2003).

        But even if Swafford would have responded, his claim is still based on the

assertion of innocence, and implicitly questions the validity of his violation. See, e.g.,


2 On October 22, 2020, the Clerk of Court sent Swafford a copy of the Pro Se Litigant Guide. (Doc. 9). Page
8 of the Pro Se Litigant Guide explains motion practice and that “Local Rule 7.1 sets forth the deadlines and
page limitations that apply to motions.”

                                              Page 6 of 10
 Case 3:20-cv-00705-NJR Document 33 Filed 06/11/21 Page 7 of 10 Page ID #99




Okoro v. Callaghan, 324 F.3d 488, 490 (7th Cir. 2003) (“Okoro adhered steadfastly to his

position that . . . he was framed; in so arguing he was making a collateral attack on his

conviction, and Heck holds that he may not do that in a civil suit”). Like the plaintiff in

Okoro, Swafford is attempting to make a collateral attack on his conviction by seeking a

declaration from the Court that “Jordan abused his position of Mayor of West Frankfort

by making a false claim against [ ] Swafford claiming Swafford failed to yield” (Doc. 1).

Accordingly, it appears that “Heck kicks in and bars his civil suit.” Okoro, 324 F.3d at 490;

see also Tolliver v. City of Chicago, 820 F.3d 237, 244 (7th Cir. 2016) (“if the incident unfolded

as Tolliver alleges in his civil suit, then he could not have been guilty of aggravated

battery of a peace officer . . . Heck bars his civil suit.”); Norris v. Baikie, 2017 WL 395699, at

*4 (N.D. Ill. Jan. 30, 2017) (“Plaintiff’s factual allegations in this civil case and his

adherence to his position that he did nothing wrong necessarily imply the invalidity of

his criminal convictions, and Plaintiff’s Fourth Amendment claims are barred by Heck.”).

       Even if Heck is inapplicable because this is a traffic or petty offense case, the Court

would have to dismiss under the doctrine outlined in Younger v. Harris, 401 U.S. 37, 49

(1971). Under the Younger abstention, “principles of equity, comity, and federalism

require a federal court to abstain from hearing a federal action challenging the

constitutionality of a state criminal statute while the state is prosecuting the federal

plaintiff in state court for violating that same statute.” Mannheim Video, Inc. v. County of

Cook, 884 F.2d 1043, 1044 (7th Cir. 1989). The Younger abstention is “designed to permit

state courts to try state cases free from interference by federal courts.” Forty One News,

Inc. v. County of Lake, 491 F.3d 662, 665 (7th Cir. 2007) (citing Hicks v. Miranda, 422 U.S.

                                         Page 7 of 10
Case 3:20-cv-00705-NJR Document 33 Filed 06/11/21 Page 8 of 10 Page ID #100




332, 349 (1975)).

       The Supreme Court acknowledged that “[t]he policies underlying Younger are

fully applicable to noncriminal judicial proceedings when important state interests are

involved.” Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982)

(citations omitted). “The importance of the state interest may be demonstrated by the fact

that the noncriminal proceedings bear a close relationship to proceedings criminal in

nature . . . .” Id. When the state proceeding is civil or quasi-criminal, federal courts must

“abstain from enjoining ongoing state proceedings that are (1) judicial in nature,

(2) implicate important state interests, and (3) offer an adequate opportunity for review

of constitutional claims . . . .” Forty One News, Inc., 491 F.3d at 665–66 (quoting Majors v.

Engelbrecht, 149 F.3d 709, 711 (7th Cir. 1998)).

       For these reasons, the Motion to Dismiss filed by Defendant Jordan (Doc. 26) is

GRANTED. Swafford’s action is DISMISSED with prejudice for failure to state a claim.

This entire action is DISMISSED with prejudice, and the Clerk of Court is DIRECTED

to close the case and enter judgment accordingly.

       If Swafford wishes to contest this Order, he has two options. He can ask the

Seventh Circuit Court of Appeals to review the Order, or he can first ask the undersigned

to reconsider the Order before appealing to the Seventh Circuit.

       If Swafford chooses to go straight to the Seventh Circuit, he must file a notice of

appeal within 30 days from the entry of judgment or order appealed from. FED. R. APP. P.

4(a)(1)(A). The deadline can be extended for a short time only if Swafford files a motion

showing excusable neglect or good cause for missing the deadline and asking for an

                                        Page 8 of 10
Case 3:20-cv-00705-NJR Document 33 Filed 06/11/21 Page 9 of 10 Page ID #101




extension of time. FED. R. APP. P. 4(a)(5)(A), (C). See also Sherman v. Quinn, 668 F.3d 421,

424 (7th Cir. 2012) (explaining the good cause and excusable neglect standards);

Abuelyaman v. Illinois State Univ., 667 F.3d 800, 807 (7th Cir. 2011) (explaining the

excusable neglect standard).

       The current cost of filing an appeal with the Seventh Circuit is $505.00. The filing

fee is due at the time the notice of appeal is filed. FED. R. APP. P. 3(e). If Swafford cannot

afford to pay the entire filing fee up front, he must file a motion for leave to appeal in

forma pauperis (“IFP motion”) along with a recent statement for his prison trust fund

account. See FED. R. APP. P. 24(a)(1)(C). The IFP motion must set forth the issues Swafford

plans to present on appeal. See FED. R. APP. P. 24(a)(1)(C). If he is allowed to proceed IFP

on appeal, he will be assessed an initial partial filing fee. 28 U.S.C. § 1915(b)(1). He will

then be required to make monthly payments until the entire filing fee is paid. 28 U.S.C.

§ 1915(b)(2).

       On the other hand, if Swafford wants to start with the undersigned, he should file

a motion to alter or amend the judgment under Federal Rule of Civil Procedure 59(e). The

motion must be filed within twenty-eight (28) days of the entry of judgment, and the

deadline cannot be extended. FED. R. CIV. P. 59(e); 6(b)(2). The motion must also comply

with Rule 7(b)(1) and state with sufficient particularity the reason(s) that the Court should

reconsider the judgment. Elustra v. Mineo, 595 F.3d 699, 707 (7th Cir. 2010). See also Blue v.

Hartford Life & Acc. Ins. Co., 698 F.3d 587, 598 (7th Cir. 2012) (“To prevail on a Rule 59(e)

motion to amend judgment, a party must clearly establish (1) that the court committed a

manifest error of law or fact, or (2) that newly discovered evidence precluded entry of

                                       Page 9 of 10
Case 3:20-cv-00705-NJR Document 33 Filed 06/11/21 Page 10 of 10 Page ID #102




judgment.”) (citation and internal quotation marks omitted).

       So long as the Rule 59(e) motion is in proper form and timely submitted, the 30-

day clock for filing a notice of appeal will be stopped. FED. R. APP. P. 4(a)(4). The clock

will start anew once the undersigned rules on the Rule 59(e) motion. FED. R. APP. P.

4(a)(1)(A), (a)(4), (a)(4)(B)(ii). To be clear, if the Rule 59(e) motion is filed outside the 28-

day deadline or “completely devoid of substance,” the motion will not stop the clock for

filing a notice of appeal; it will expire 30 days from the entry of judgment. Carlson v. CSX

Transp., Inc., 758 F.3d 819, 826 (7th Cir. 2014); Martinez v. Trainor, 556 F.2d 818, 819–20 (7th

Cir. 1977). Again, this deadline can be extended only on a written motion by Swafford

showing excusable neglect or good cause.

       IT IS SO ORDERED.

       DATED: June 11, 2021



                                                    ____________________________
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge




                                        Page 10 of 10
